Opinion issued January 24, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00548-CV
                           ———————————
  OLDACRE MCDONALD, LLC AND MARK MCDONALD, QUATTRO
   DEVELOPMENT, LLC AND MICHAEL LIYEOS, AND MADISON
           DEVELOPMENT GROUP, LLC, Appellants
                                        V.
                      MATTRESS FIRM, INC., Appellee



                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-73196


                          MEMORANDUM ORDER
      Appellants, Oldacre McDonald, LLC and Mark McDonald, have filed an

unopposed motion to dismiss their appeal.       See TEX. R. APP. P. 10.1(a)(5),

10.3(a)(2), 42.1(a)(1). These appellants contend that the appellee no longer wishes
to pursue its claims against them and the parties will be filing a joint motion to

dismiss with prejudice in the trial court and, thus, they move to dismiss their appeal.

See TEX. R. APP. P. 42.1(a)(1). Three other appellants have filed two separate

notices of appeal, but are not moving to dismiss, and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant appellants Oldacre McDonald, LLC and Mark

McDonald’s motion and dismiss their appeal. See TEX. R. APP. P. 42.1(a)(1),

43.2(f). The appeals by Quattro Development, LLC and Michael Liyeos, and

Madison Development Group, LLC, remain pending. See TEX. R. APP. P. 42.1(b).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                          2